       Case 2:20-po-00438-CKD Document 12 Filed 01/21/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LINDA C. ALLISON, #179741
2    Federal Defenders Office
     Assistant for the Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     JOSE CONTRARAS
6
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 )   Case No. 2:20-po-00438-CKD
12                                             )
           Plaintiff,                          )
13                                             )
                           v.                  )   STIPULATION AND ORDER TO
14                                             )   CONTINUE HEARING
     JOSE CONTRARAS,                           )
15                                             )   Date: January 21, 2021
           Defendant.                          )   Time: 9:30 a.m.
16                                             )   Judge: Hon. Carolyn K. Delaney
                                               )
17
18
19          IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for JOSE CONTRARAS, that the status conference set for January, 21 2021 at
22   9:30 a.m. be continued to February 18, 2021 at 9:30 a.m.
23          This continuance is requested to give the defendant time to obtain his license in order to
24   reach a resolution in the case.
25   ///
26   ///
27   ///
28
      Stipulation and Proposed Order to             -1-
      Continue Status Conference
      Case 2:20-po-00438-CKD Document 12 Filed 01/21/21 Page 2 of 2


     DATED: January 20, 2020                              Respectfully submitted,
1
2                                                         HEATHER WILLIAMS
3                                                         Federal Defender
                                                          /s/Linda C. Allison
4
                                                          LINDA C. ALLISON
5                                                         Assistant to the Federal Defender
                                                          Attorneys for Defendant
6                                                         JOSE CONTRARAS
7
     Dated: January 20, 2020                              McGREGOR W. SCOTT
8                                                         United States Attorney
9
                                                          /s/ Alstyn Bennett
10                                                        ALSTYN BENNETT
                                                          Special Assistant United States Attorney
11
12
13
14                                                 ORDER
15
            IT IS HEREBY ORDERED that the status conference set for January 21, 2021, be
16
     continued to February 18, 2021 at 9:30 a.m.
17
            IT IS SO ORDERED.
18
     Dated: January 21, 2021
19                                                   _____________________________________
                                                     CAROLYN K. DELANEY
20
                                                     UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
      Stipulation and Proposed Order to             -2-
      Continue Status Conference
